 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     IN RE SUBPOENA TO
11   JIMMY NGUYEN                                              2:20-mc-0026 RSL
                                               Misc. Case No. _________

12
     IRA KLEIMAN, as the personal              DECLARATION OF VELVEL (DEVIN)
13   representative of the Estate of David     FREEDMAN IN SUPPORT OF
     Kleiman, and W&K Info Defense Research,   PLAINTIFFS’ MOTION TO COMPEL
14   LLC,                                      COMPLIANCE WITH SUBPOENA

15           Plaintiffs,                       NOTE ON MOTION CALENDAR:
                                               April 24, 2020
16      v.                                     WITHOUT ORAL ARGUMENT

17   CRAIG WRIGHT,

18   Defendant.

19

20

21

22

23

24   PLAINTIFFS’ MOTION TO COMPEL                   ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                         200 S BISCAYNE BLVD., SUITE 5500
25   (Misc. Case No. ___________)                              MIAMI, FL 33131
                                                             TEL.: (305) 753-3675
26
 1                                           DECLARATION

 2          1.      I am an attorney for Plaintiffs Ira Kleiman, as the personal representative of the

 3   Estate of David Kleiman, and W&K Info Defense Research, LLC (collectively, “Plaintiffs”). I

 4   am admitted to practice in the U.S. Supreme Court, Florida, District of Columbia, U.S. Courts of

 5   Appeals for the Ninth and Eleventh Circuits, and all U.S. District Courts in Florida.

 6          2.      I am over the age of eighteen. The statements in this declaration are based on my

 7   personal knowledge and they are true and accurate to the best of my knowledge and belief. I

 8   make this declaration in support of Plaintiffs’ Motion to Compel Compliance with Subpoena,

 9   filed contemporaneously with this declaration.

10          3.      Attached hereto as Exhibit 1 is a true and correct copy of the Order on Plaintiffs’

11   Motion to Compel, Ira Kleiman et al. v. Craig Wright, No. 9:18-cv-80176-BB (S.D. Fla. Aug.

12   27, 2019), ECF No. 277.

13          4.      Attached hereto as Exhibit 2 is a true and correct copy of the Order affirming in

14   part and reversing in part the Order on Plaintiffs’ Motion to Compel, Ira Kleiman et al. v. Craig

15   Wright, No. 9:18-cv-80176-BB (S.D. Fla. Jan. 10, 2020), ECF No. 373.

16          5.      Attached hereto as Exhibit 3 is a true and correct copy of the Order granting in

17   part Plaintiffs’ Motion for Ninety Day Extension of Pretrial Deadlines and for Continuance of

18   Trial Date, Ira Kleiman et al. v. Craig Wright, No. 9:18-cv-80176-BB (S.D. Fla. Jan. 16, 2020),

19   ECF No. 382.

20          6.      Attached hereto as Exhibit 4 is a true and correct copy of the document subpoena

21   directed to Mr. Nguyen.

22

23

24   PLAINTIFFS’ MOTION TO COMPEL                               ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                     200 S BISCAYNE BLVD., SUITE 5500
25   (Misc. Case No. _________)                                            MIAMI, FL 33131
                                                                         TEL: (305) 753-3675
26
 1          7.     Attached hereto as Exhibit 5 is a true and correct copy of the deposition subpoena

 2   directed to Mr. Nguyen. This subpoena, along with the document subpoena referenced in the

 3   preceding paragraph, are referred to as the “Subpoenas” below.

 4          8.     Attached hereto as Exhibit 6 is a true and correct copy of the Declaration of

 5   Attempted Service of Process on Jimmy Nguyen, which was provided to Plaintiffs on March 11.

 6          9.     Attached hereto as Exhibit 7 is a true and correct copy of the Joint Discovery

 7   Status Report, Ira Kleiman et al. v. Craig Wright, No. 9:18-cv-80176-BB (S.D. Fla. Mar. 2,

 8   2020), ECF No. 411.

 9          10.    Attached hereto as Exhibit 8 is a true and correct copy of Plaintiffs’ counsel’s

10   March 10, 2020, email serving the Subpoenas on Mr. Nguyen. Mr. Nguyen had previously used

11   the same email address to communicate with Plaintiffs’ counsel as recently as October 23, 2019.

12          11.    Attached hereto as Exhibit 9 is a true and correct copy of Plaintiffs’ Expedited

13   Motion for Enlargement of Time of Expert Related Deadlines and for Extension of Time to

14   Complete Three Fact Witness Depositions, Ira Kleiman et al. v. Craig Wright, No. 9:18-cv-

15   80176-BB (S.D. Fla. Mar. 24, 2020), ECF No. 436.

16          12.    Attached hereto as Exhibit 10 is a true and correct copy of the Order Amending

17   Scheduling Order, Ira Kleiman et al. v. Craig Wright, No. 9:18-cv-80176-BB (S.D. Fla. Mar. 26,

18   2020), ECF No. 441.

19          13.    Attached hereto as Exhibit 11 is a true and correct copy of the certified mail

20   delivery receipt showing delivery of the Subpoenas to Mr. Nguyen’s last known address.

21          14.    Attached hereto as Exhibit 12 is a true and correct copy of Plaintiffs’ counsel’s

22   March 29, 2020, tweet serving the Subpoenas on Mr. Nguyen.

23

24   PLAINTIFFS’ MOTION TO COMPEL                             ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                   200 S BISCAYNE BLVD., SUITE 5500
25   (Misc. Case No. ___________)                                        MIAMI, FL 33131
                                                                       TEL.: (305) 753-3675
26
 1          15.    Attached hereto as Exhibit 13 is a true and correct copy of the Twitter Analytics

 2   page for the tweet referenced in the preceding paragraph.

 3          16.    Attached hereto as Exhibit 14 is a true and correct copy of tweets and photographs

 4   from Mr. Nguyen’s Twitter feed.

 5
            I declare the foregoing statements to be true under the penalties of perjury under the laws
 6          of the United States.

 7

 8   Dated: April 6, 2020                            /s/ Velvel (Devin) Freedman
                                                     Velvel (Devin) Freedman, Esq.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   PLAINTIFFS’ MOTION TO COMPEL                                ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                      200 S BISCAYNE BLVD., SUITE 5500
25   (Misc. Case No. ___________)                                           MIAMI, FL 33131
                                                                          TEL.: (305) 753-3675
26
 1                                  CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on April 6, 2020, I sent or caused to be sent the foregoing

 3   document to Mr. Nguyen via email at j.nguyen@nchain.com and Twitter, @jimmywinmedia,

 4   and to counsel for Defendant in the underlying action, Amanda McGovern, at

 5   amcgovern@riveromestre.com. I further certify that, on April 7, 2020, I will send or cause to be

 6   sent the foregoing document to Mr. Nguyen via regular U.S. mail and certified mail, return

 7   receipt requested, at 211 13th Ave. E, Apt. B, Seattle, WA 98102.

 8                                                    /s/ Velvel Freedman
                                                      VELVEL (DEVIN) FREEDMAN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   PLAINTIFFS’ MOTION TO COMPEL                             ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                   200 S BISCAYNE BLVD., SUITE 5500
25   (Misc. Case No. ___________)                                        MIAMI, FL 33131
                                                                       TEL.: (305) 753-3675
26
